ON MOTION FOR REHEARING.
One of the contentions of the appellant on his motion is that, the court overlooked two objections made to the admission of the depositions of Hall and his wife. First, that there was no showing that they were not within the jurisdiction of the court and accessible to summons by hand of the sheriff. Second, Because said depositions were taken upon the theory that the action was founded upon quanttm meruit, whereas it was founded upon contract. And was taken while the case was pending- in the justice court, and therefore not competent on the trial clo novo in the circuit court.
The appellant is mistaken in his statement that the'court overlooked his objection to the admissibility of said depositions, of Hall and wife. No such point is made in his assignment of errors, therefore it was not noticed. As to the objection that they were taken upon the theory of the value of plaintiff’s services and incompetent for the reason that the action was based on contract. In the opinion there is a statement to the effect that it is admissible to sue on contract and recover on quantum meruit} without limiting- the rule to justice of the peace practice. The correction is made in the opinion. There was a point made by appellant that the depositions were incompetent on the trial anew in the circuit court, because they were taken while the cause was pending in the justice court. In' reference to this question we will only say that at no previous time has it been raised in any court of the state, that we are aware of, evidently for the reason that it was not considered good law. And for the further reason, that it is a well established rule of practice in this state that evidence taken in a proceeding by deposition pending- between given parties is competent evidence in any other proceeding between them, upon the same issues.
*453Tbe appellant’s insistent objections that the instructions for plaintiff permitted a recovery on contract whereas the finding was on quantum meruit, perhaps requires further notice. The instruction copied into the opinion does not in our opinion place plaintiff’s right of recovery on contract but upon the value of his services rendered, and accepted by defendant without reference to any contract, theretofore existing between the parties. And the two other instructions given for plaintiff are practically to the same effect.
The judgment was clearly for the right party. Motion for rehearing overrled.